FILED
                                                                                            Nov 05, 2021
                                                                                           07:30 AM(CT)
                                                                                            TENNESSEE
                                                                                       WORKERS' COMPENSATION
                                                                                          APPEALS BOARD

             TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                WORKERS’ COMPENSATION APPEALS BOARD

Jeffrey Moore                                      )   Docket No.        2020-05-1028
                                                   )
v.                                                 )   State File No. 63686-2020
                                                   )
Transforce, Inc., et al.                           )
                                                   )
                                                   )
Appeal from the Court of Workers’                  )
Compensation Claims                                )
Dale A. Tipps, Judge                               )

                                    Affirmed and Remanded

In this interlocutory appeal, the employee asserts the trial court did not have the
opportunity to consider certain medical evidence during an expedited hearing. The
employee does not allege in his notice of appeal or other filings that the trial court erred
in any way in resolving the request for expedited hearing. Consequently, we affirm the
trial court’s order and remand the case.

Presiding Judge Timothy W. Conner delivered the opinion of the Appeals Board in which
Judge David F. Hensley and Judge Pele I. Godkin joined.

Jeffrey Moore, employee-appellant, pro se

Stephanie Rockwell, Spring Hill, Tennessee, for the employer-appellant, Transforce, Inc.

                                     Memorandum Opinion 1

       Jeffrey Moore (“Employee”) was employed by Transforce, Inc. (“Employer”), on
September 23, 2020, when he injured his left shoulder while pulling on a fifth wheel
locking handle. He was provided authorized medical care with Dr. Sean Kaminsky, who
performed surgery to repair a left rotator cuff tear. After surgery, Employee missed one
of his medical appointments due to transportation issues and contacted Dr. Kaminsky’s
office to explain his inability to appear and reschedule the appointment. Thereafter,
1
 “The appeals board may, in an effort to secure a just and speedy determination of matters on appeal and
with the concurrence of all judges, decide an appeal by an abbreviated order or by memorandum opinion,
whichever the appeals board deems appropriate, in cases that are not legally and/or factually novel or
complex.” Tenn. Comp. R. & Regs. 0800-02-22-.03(1) (2020).
                                                   1
Employer chose to terminate benefits for medical noncompliance. When Employee
declined to return to Dr. Kaminsky’s office following the termination of benefits, a
dispute arose as to Employee’s entitlement to temporary disability benefits, and
Employee filed a request for an expedited hearing.

       Following the hearing, the trial court determined Employee was entitled to certain
temporary partial disability benefits, and it concluded Employer’s termination of benefits
was “premature and unreasonable.” Employer did not appeal the trial court’s order;
however, Employee filed a notice of appeal asserting that “significant medical findings
[were] unavailable to [Employee] at the time of expedited hearing which were, therefore,
unknown by the court.”

        As we have noted in the past, our ability to conduct meaningful appellate review is
significantly hampered when an appellant fails to provide a transcript of the hearing or
offer any substantive argument on appeal. See, e.g., Walton v. Averitt Express, Inc., No.
2015-08-0306, 2017 TN Wrk. Comp. App. Bd. LEXIS 37, at *4-5 (Tenn. Workers’
Comp. App. Bd. June 2, 2017). Employee has not explained how he believes the trial
court erred in resolving any issue raised during the expedited hearing. After filing his
notice of appeal, Employee submitted an email addressing discovery issues but made no
meaningful argument regarding how the trial court purportedly erred. In short, Employee
has made no argument in support of his appeal, and we decline to do so for him.

       We note that Employee is self-represented in this appeal, as he was in the trial
court. Parties who decide to represent themselves are entitled to fair and equal treatment
by the courts. Whitaker v. Whirlpool Corp., 32 S.W.3d 222, 227 (Tenn. Ct. App. 2000).
Yet, as explained by the Tennessee Court of Appeals:

       The courts should take into account that many pro se litigants have no legal
       training and little familiarity with the judicial system. However, the courts
       must also be mindful of the boundary between fairness to a pro se litigant
       and unfairness to the pro se litigant’s adversary. Thus, the courts must not
       excuse pro se litigants from complying with the same substantive and
       procedural rules that represented parties are expected to observe.

Hessmer v. Hessmer, 138 S.W.3d 901, 903-04 (Tenn. Ct. App. 2003) (citations omitted).

       The trial court in this case resolved all issues raised during the expedited hearing,
and Employee has not alleged any errors by the trial court. Given that Employee’s case
remains ongoing, he will have opportunities to present whatever additional medical
evidence he wants the court to consider upon remand. For the foregoing reasons, we
affirm the trial court’s order and remand the case. Costs on appeal are taxed to
Employee.


                                             2
                 TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                   WORKERS’ COMPENSATION APPEALS BOARD

Jeffrey Moore                                         )      Docket No. 2020-05-1028
                                                      )
v.                                                    )      State File No. 63686-2020
                                                      )
Transforce, Inc., et al.                              )
                                                      )
                                                      )
Appeal from the Court of Workers’                     )
Compensation Claims                                   )
Dale A. Tipps, Judge                                  )

                                   CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the referenced
case was sent to the following recipients by the following methods of service on this the 5th day
of November, 2021.

 Name                              Certified   First Class   Via   Via     Sent to:
                                   Mail        Mail          Fax   Email
 Jeffrey Moore                                                       X     siegfried.123@live.com
 Stephanie Rockwell                                                  X     stephanie@speed-seta.com
 Alexander Adkins                                                          alex@speed-seta.com
 Dale A. Tipps, Judge                                                X     Via Electronic Mail
 Kenneth M. Switzer, Chief Judge                                     X     Via Electronic Mail
 Penny Shrum, Clerk, Court of                                        X     penny.patterson-shrum@tn.gov
 Workers’ Compensation Claims




Olivia Yearwood
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: WCAppeals.Clerk@tn.gov